                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA




 FRANCISCO DIAZ,                                                 Case No. 4:18-cv-03042

                  Plaintiff,
                                                                   ORDER
 vs.                                                        AND PROTECTIVE ORDER

 JARED M. KELM, both individually and as an
 agent of UNION TANK CAR COMPANY;
 and UNION TANK CAR COMPANY, a
 company authorized to do business in the State
 of Nebraska,

                  Defendants.


       The parties filed a Stipulation for Protective Order (Filing No. 64). The parties represent

that entry of the proposed protective order will resolve the discovery dispute in this case, which is

scheduled to be heard in a conference call with the Court on September 5, 2019. Having reviewed

the matter, the Court will grant the parties’ request for a protective order. Accordingly, the

telephone conference scheduled for September 5, 2019 is cancelled and a protective order is entered

as follows:

       (1) Defendants have requested through discovery information regarding Plaintiff’s

              immigration status and history.

       (2) Plaintiff shall produce all relevant documents in his possession, custody or control

              regarding Plaintiff’s immigration status and immigration history within 14 days of this

              Order.




                                                 -1-
(3) Plaintiff shall provide substantive responses to Interrogatories and Requests for

   Production of Documents pertaining to the Plaintiff’s immigration status and

   immigration history within 14 days of this Order.

(4) Plaintiff shall appear for a supplemental deposition limited to questions related to his

   immigration history, current immigration status, and circumstances and history

   surrounding his use of social security numbers.

(5) Any information generated regarding Plaintiff’s immigration history, current

   immigration status, and use of social security numbers shall be deemed “Confidential”.

(6) This confidential information shall be protected from public disclosure and from use for

   any purpose other than prosecuting or defending this litigation.

(7) No person receiving this confidential document may reveal it, except to:

       a. The court and its staff;

       b. an attorney or an attorney’s partner, associate, or staff;

       c. a person shown on the face of the confidential document to have authored or

           received it;

       d. court reporters and recorders retained in connection with this action;

       e. a party, under the same terms of confidentiality contained within this agreement;

       f. other persons only by written consent of the Plaintiff or order of the Court, and;

       g. any consultant, investigator, or expert who:

               i. is retained to assist a party or attorney with this action; and




                                        -2-
               ii. signs a declaration that contains the person’s name, address, employer,

                    and title and agrees by signed declaration to be bound by this protective

                    order with the following language.

                        The undersigned hereby acknowledges that he/she has read the
                        Protective Order dated _________________ in the above-captioned
                        action and attached hereto, understands the terms thereof, and agrees
                        to be bound by its terms. The undersigned submits to the jurisdiction
                        of the United States District Court for the District of Nebraska in
                        matters relating to the Protective Order and understands that the
                        terms of the Protective Order obligate him/her to use confidential
                        documents or information identified in the Protective Order in
                        accordance with the Order solely for the purposes of the above-
                        captioned action, and not to disclose any such documents or
                        information derived directly therefrom to any other person, firm or
                        concern.

(8) If a confidential document is revealed to someone not entitled to receive it, the parties

    must make reasonable efforts to retrieve it.

(9) Unless otherwise agreed or ordered, this Order shall remain in force after dismissal or entry

    of final judgment not subject to further appeal.

        IT IS SO ORDERD.

        Dated August 28, 2019.

                                                BY THE COURT:

                                                /s Susan M. Bazis
                                                United States Magistrate Judge




                                          -3-
